Citation Nr: 1114913	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-40 375	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated noncompensable from July 9, 1974 to March 7, 2004, 30 percent disabling from March 8, 2004 to March 27, 2005, 90 percent disabling from March 28, 2005 to December 6, 2006, and 100 percent disabling since December 7, 2006.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946 and from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial disability rating of 90 percent, effective March 28, 2005.  Jurisdiction over the Veteran's claim has remained with the RO in Roanoke, Virginia.

In January 2007, a Decision Review Officer (DRO) assigned an initial 100 percent disability rating for bilateral hearing loss, effective December 7, 2006.

In March 2009, the Board assigned an earlier effective date of July 9, 1974 for the grant of service connection for bilateral hearing loss.

In April 2009, the RO assigned an initial noncompensable disability rating from July 9, 1974 to March 7, 2004 and an initial disability rating of 30 percent from March 8, 2004 to March 27, 2005 for bilateral hearing loss.  The initial ratings of 90 percent from March 28, 2005 to December 6, 2006 and 100 percent since December 7, 2006 remained unchanged.

In February 2011, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran was granted an initial 100 percent rating for bilateral hearing loss, effective December 7, 2006.  As he was granted the maximum benefit under law and his notice of disagreement was limited to the evaluations provided prior to December 7, 2006, his claim for a higher initial rating for bilateral hearing loss since that date is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) during the period from February 19, 1982 to December 6, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On VA audiological testing in 1977, the Veteran's literal designation was level C in the right ear and level D in the left ear.

2.  On VA audiological testing in June 1987, the Veteran's literal designation was level D in both ears.

3.  On VA audiological testing in March 2004, the Veteran's literal designation was level F in the right ear and level E in the left ear; puretone thresholds were not reported.

4.  On VA audiological testing in June 2005, the Veteran's hearing acuity was level E in both ears, or level XI in the right ear and level X in the left ear.

5.  From March 7, 2004 to December 6, 2010, the Veteran had a single service connected disability ratable as 60 percent disabling and service connected disabilities precluded gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating from July 9, 1974 to June 7, 1987, an initial 40 percent rating from June 8, 1987 to March 7, 2004, and an initial 60 percent rating from March 8, 2004 to March 27, 2005, for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (1974, 1987, 2010).

2.  The criteria for an initial rating higher than 90 percent, from March 28, 2005 to December 6, 2006, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (1974, 1987, 2010).

3.  The criteria for a TDIU were met from March 7, 2004 to December 6, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The claim for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment records.  In addition, the Veteran was afforded VA examinations for bilateral hearing loss.

The Court has held that unless there is expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results, or medical evidence demonstrates that an alternative testing method exists and is in use by the general medical community, it will not second-guess VA's policy concerning audiological examinations.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  

The Veteran has submitted no such medical evidence in support of his claim.  In addition, Martinak specified that an audiology examiner was required to fully describe the functional effects caused by a hearing disability.  Id at 454-5.  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.  

In this case, the audiologist who conducted a June 2005 VA examination noted that the Veteran's chief complaint was bilateral hearing loss.  Also, the examination included a pure tone audiometry test and a speech discrimination test, in accordance with 38 C.F.R. § 4.85 and included an opinion by the audiologist as to the severity of the Veteran's bilateral hearing loss (characterized as profound sensorineural hearing loss bilaterally) and the examiner noted the Veteran's reported service and medical history.  Therefore, the Board concludes that the functional effects of the Veteran's bilateral hearing loss were considered and that the VA audiological examination was adequate for rating purposes.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Ratings for hearing loss are determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing loss were amended twice during the appeal period, effective December 18, 1987 and June 10, 1999.  

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to December 18, 1987, a disability rating for hearing loss was derived from the application of two tables.  Table I correlates the average speech reception decibel loss with the ability to discriminate speech, providing a letter to represent the "literal designation" of the hearing impairment when the results of controlled speech reception tests are used.  There are six literal designations of speech impairment, each of which is represented by a letter (A, B, C, D, E, or F).  Table II prescribes percentage evaluations by intersecting the literal designations for both ears.  If the results of pure tone audiometry are used, the literal designation for each ear is separately ascertained from Table II by determining the pure tone audiometry average decibel loss, derived from the sum of the 500, 1000, and 2000 auditory thresholds divided by three.  38 C.F.R. § 4.85 (1974) (old hearing loss criteria).

Effective December 18, 1987, the method for rating hearing loss is based on examination results including a controlled speech discrimination test and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.
Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (effective December 18, 1987 (interim hearing loss criteria).

An alternative method of rating hearing loss was employed only when the Chief of the Audiology Clinic certified that language difficulties or inconsistent speech audiometry scores made the use of both puretone average and speech discrimination inappropriate.  In such instances, Table VIA was used, which assigned a Roman numeral designation solely on the puretone threshold average.  Id.

The criteria for rating hearing loss were again revised effective June 10, 1999 in that speech discrimination must be obtained using the Maryland CNC test and Table VIA is for consideration in instances of exceptional hearing loss without any prior certification by the Chief of the Audiology Clinic.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (effective June 10, 1999) (new hearing loss criteria).

During VA audiological testing conducted in 1977, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
Average
Right ear
15
15
60
30
Left ear
15
10
65
30

Speech reception decibel loss was 14 in the right ear and 12 in the left ear.  Speech audiometry revealed speech discrimination ability of 80 percent in the right ear and 84 percent in the left ear.

Using Table I under the old criteria, the 1977 VA audiological testing revealed a literal designation of B in both ears.  Combining these literal designations according to Table II yields an evaluation of 10 percent.

Applying the results of pure tone audiometry to Table II under the old criteria revealed a literal designation of C in the right ear and D in the left ear.  Combining these literal designations according to Table II yields an evaluation of 20 percent.

During VA audiological testing conducted on June 8, 1987, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
Average
Right ear
20
20
65
35
Left ear
15
15
65
32

Speech audiometry revealed speech discrimination ability of 48 percent in the right ear and 50 percent in the left ear.  Speech reception decibel loss was not recorded for either ear.

As no findings were recorded concerning speech reception decibel loss during the June 1987 VA audiological testing, Table I under the old criteria is not for application.  Applying the results of pure tone audiometry to Table II under the old criteria revealed a literal designation of D in both ears.  Combining these literal designations according to Table II yields an evaluation of 40 percent.

During VA audiological testing conducted on March 8, 2004, speech reception decibel loss was 65 in the right ear and 60 in the left ear.  Speech audiometry revealed speech discrimination ability of 52 percent in the right ear and 60 percent in the left ear.

Using Table I under the old criteria, the March 2004 VA audiological testing revealed literal designations of F in the right ear and E in the left ear.  Combining these literal designations according to Table II yields an evaluation of 60 percent.  As the Veteran's pure tone thresholds were not recorded during the March 2004 evaluation, neither that method under the old hearing loss criteria nor the interim or new hearing loss criteria are for application.

During VA audiological testing conducted on June 29, 2005, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
60
65
80
105
105
Left ear
60
70
85
100
105

Averages:
Right Ear: (500, 1000, and 2000 Hertz: 68) (1000, 2000, 3000, and 4000 Hertz: 89)
Left Ear: (500, 1000, and 2000 Hertz: 72) (1000, 2000, 3000, and 4000 Hertz: 90)

Speech reception decibel loss was 60 in the right ear and 65 in the left ear.  Speech audiometry revealed speech recognition ability of 12 percent in the right ear and 36 percent in the left ear.  



Using Table I under the old criteria, the June 2005 VA audiological testing revealed a literal designation of F in both ears.  Combining these literal designations according to Table II yields an evaluation of 80 percent.  

Applying the results of pure tone audiometry to Table II under the old criteria revealed a literal designation of E in both ears.  Combining these literal designations according to Table II yields an evaluation of 60 percent.

Using Table VI under the interim and new criteria, the June 2005 VA examination revealed level XI hearing in the right ear and level X hearing in the left ear.  However, because the puretone thresholds at each frequency in both ears were 55 decibels or greater, Table VIA is for consideration.  As Table VIA reveals level VIII hearing in both ears, the higher levels XI and X will be used.  Combining these levels according to Table VII yields an evaluation of 90 percent.

Application of the appropriate rating schedules to the 1977, June 1987, March 2004, and June 2005 VA audiological testing  and use of the most beneficial method under those criteria reveals that the criteria for the following ratings for bilateral hearing loss were met:  an initial 20 percent rating from July 9, 1974 to June 7, 1987 (applying the results of pure tone audiometry under the old criteria); an initial 40 percent rating from June 8, 1987 to March 7, 2004 (applying the results of pure tone audiometry under the old criteria); and an initial 60 percent rating from March 8, 2004 to March 27, 2005(applying the findings of speech reception decibel loss and speech discrimination ability under the old criteria).  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.

However, the criteria for an initial rating higher than 90 percent, from March 28, 2005 to December 6, 2006, were not met (applying the results of pure tone audiometry and speech discrimination ability under the old, interim, and new criteria).  Id.



Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran is currently retired and has reported that he had difficulty obtaining and maintaining employment due to his hearing loss.  For example, in a January 2006 letter he reported that he could not obtain good paying jobs and had always lived below the poverty level due to his hearing loss.  Such evidence raises the question of entitlement to an extraschedular rating.  

The symptom of the Veteran's disability is hearing loss.  This symptom is contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. Id.

The Veteran's medical records and written statements reveal that he is retired and that he had difficulty maintaining gainful employment due to his service-connected hearing loss and neck disability.  Given the evidence of a medical disability, the claim for the highest possible rating, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  

As the Veteran was granted an initial 100 percent rating for bilateral hearing loss, effective December 7, 2006, the question of entitlement to a TDIU since that date is not at issue.  See 38 C.F.R. § 4.16(a) (2010) (providing for TDIU where the schedular rating is less than total).  In addition, the Veteran has limited his disagreement to the period prior to December 7, 2006.

The record shows that as late as the time of a VA examination on February 18, 1982, the Veteran indicated that he was gainfully employed; although he was having difficulties.  Records from the Social Security Administration confirm that the Veteran had earnings above the poverty level until 1982, when his yearly earnings dropped to less than a third of what they had been in the previous year.  Because the Veteran was gainfully employed, consideration of TDIU is not warranted for the period on and before the VA examination on February 18, 1982.

The only medical opinion as to the effect of the Veteran's service connected disabilities on employment was provided in a December 2010 letter from Patrick Carey, M.D.  Dr. Carey opined that the Veteran's inability to obtain gainful employment since 1982 was likely ("more likely than not") a result of his service-related noise exposure and subsequent hearing loss.  This opinion was apparently based on the documented severity of his hearing loss and statements from individuals concerning the nature and history of the disability.  Dr. Carey reportedly reviewed available medical records, including the results of the audiology evaluations noted above.  

The Veteran met the percentage requirements for TDIU as of March 7, 2004 when his service connected disabilities consisted of hearing loss, evaluated as 60 percent disabling and a cervical spine disability, evaluated as 30 percent disabling.  Inasmuch as the all the evidence is in favor of a finding that service connected disabilities caused unemployment during this period; a TDIU is granted for the period from March 7, 2004 to December 6, 2010.

Prior to March 7, 2004, the Veteran did not have a single service connected disability ratable at 60 percent, or a single disability ratable at 40 percent with additional disabilities that combined for a 70 percent rating.  During this period his hearing loss was rated as, at most, 40 percent disabling and his other service connected disability, a cervical spine disability was rated as 30 percent disabling.  These disabilities combined for, at most, a 60 percent rating.  38 C.F.R. § 4.25 (2010).  While TDIU could still be awarded prior to March 7, 2004, under the provisions of 38 C.F.R. § 4.16(b); the Board is precluded from awarding TDIU on that basis in the first instance.  This aspect of the Veteran's claim must be remanded (as discussed below).


ORDER

Entitlement to an initial 20 percent rating from July 9, 1974 to June 7, 1987, an initial 40 percent rating from June 8, 1987 to March 7, 2004, and an initial 60 percent rating from March 8, 2004 to March 27, 2005, for bilateral hearing loss is granted.

Entitlement to an initial rating higher than 90 percent, from March 28, 2005 to December 6, 2006, for bilateral hearing loss is denied.

Entitlement to TDIU for the period from March 7, 2004 to December 6, 2006, is granted.


REMAND

As previously noted, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

There is evidence of unemployability due to service connected disabilities between February 19, 1982 and March 6, 2004, but the Veteran did not meet the percentage requirements for TDIU during this period.  Hence, the Board is required to remand the issue for consideration by the Director of C&P.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during the period from February 18, 1982 to December 7, 2006.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


